DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4, 10-11, 13, and 19-20 has been amended.
Claims 1-20 are still pending for consideration.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed on July 11, 2022 with respect to the rejection(s) of claim(s) 1-20 under Al-kofahi have been fully considered but are moot in view of newly found reference Haddad et al. (US 20210012088 A1). Applicants argue that the cited passage in Al-Kofahi does not discuss a “isolating a set of individual images of cells within the digitalize cytology image using a segmentation system and/or a detection system” as now recited in amended claims. The argument is persuasive however, the newly added limitation of “isolating a set of individual images of cells using a segmentation system and/or a detection system” raises new issues which requires new ground of rejection in view of Haddad et al. as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Kofahi (US 20190147215 A1) in view of Haddad et al. (US 20210012088 A1).

Regarding claim 1,  Al-Kofahi teaches a computer-implemented method of using a machine learning model (see Abstract, fig. 4, para [0011]; “applying the model to the sample image…”; see also para 0043]; “The training model may be a deep learning model which may be built on a deep learning framework”) to output a task-specific prediction (see para [0043]; using convolutional neural network to predict image or pixel labels), the method comprising: receiving a digitized cytology image of a cytology sample (see para [0025]; “FIGS. 12A-12D illustrate examples of sample images taken at different magnifications and stained with various non-nuclear cell markers” see also para [0047]; “The texture patterns of the brighter cell body (i.e. cytoplasm) may vary from one image to another based on the used marker”); applying a machine learning model (see para [0043]; “a training model is developed and used in the single channel whole cell segmentation workflow. The training model may be a deep learning model which may be built on a deep learning framework. The network architecture of the deep learning framework may be a convolutional neural network that uses a cascade of convolution and deconvolution layers to learn a hierarchy of image features (low-level to high-level) that can be used to predict image or pixel labels”) to isolate cells of the digitized cytology image ( see para [0034]; “cells isolated from, or located in, any biological system, such as mammals”), comprising: identifying a plurality of sub-portions of the digitized cytology image (see para [0045]; “FIG. 3 illustrates a deep learning network architecture according to an embodiment of the present disclosure in which a U-net architecture is used. A deep learning training model is generated using image patches of 160×160 pixels to predict 3 different labels including nuclei, cells and background labels.” Image patches implies sub-portions as claimed); and determining cell sub-images of the digitized cytology image (see para [0050]; “the sample image is divided into patches, for example, in an embodiment, the sample image is divided into 176×176 patches. The sample image may be divided into other sizes of patches suitable for its intended application. In step 703, each pixel of the patches is assigned a predicted label based on an applied training/prediction model. The label may be selected from a group of labels including but not limited to, nucleus, cell, and background labels”); determining a plurality of features based on the cell sub-images, each of the cell sub-images being associated with at least one of the plurality of features (see para [0047]; “FIG. 4 illustrates a result of a training or prediction model 403 (for example, a deep learning model) for nuclei, cells and the background labels built according to embodiments of the present disclosure. Each of the three labels has its own predominant characteristics and the characteristics are utilized to build the deep learning model. For example, a nucleus may have lower intensity signal compared to a cell body. Generally, the intensity range for the nucleus is close to that of the image background. The texture patterns of the brighter cell body (i.e. cytoplasm) may vary from one image to another based on the used marker”) see also para [0034]; “As used herein, the terms “specimen”, “biological specimen”, “biological material”, or “biological sample” refer to material obtained from, or located in, a biological subject, including biological tissue or fluid obtained from a subject, including, but not limited to, body fluid (e.g., blood, blood plasma, serum, or urine), organs, tissues, biopsies, fractions, and cells isolated from, or located in, any biological system, such as mammals. Specimens, biological specimens, biological samples and/or biological materials also may include sections of a biological sample, specimens or materials including tissues (e.g. sectional portions of an organ or tissue) and may also include extracts from a biological sample, for example, an antigen from a biological fluid (e.g. blood or urine). The specimens, biological specimens, biological samples and/or biological materials may be imaged as part of a slide”); determining an aggregated feature based on the plurality of features (see para [0003]; “In the second step, each biomarker is quantified at both the cellular level (e.g. mean or total intensities for each cell) and the subcellular level. Then, these cell level measurements are usually aggregated at the image or subject level at the beginning of the data analysis stage” see also para [0033]; “(c) provides a whole cell segmentation with clustered cells separated and cell boundaries clearly delineated” Examiner interpret that “aggregated feature” to be a whole cells that include clustered cells); and training a machine learning model to predict a target task based on the aggregated feature (see para [0011]; “a model generated from training data comprising a plurality of training images of biological samples, the training images comprising regions identified as at least one of nuclei, cells and background…. (c) generating, by applying the model to the sample image, a nuclei probability map comprising predicted nuclei regions; and a cell probability map comprising predicted cell regions”). However, Al-kofahi does not teach as further claimed, but
Haddad et al. teaches each cell sub- image comprising a cell of the digitized cytology image, based on isolating a set of individual images of cells within the digitalize cytology image using a segmentation system and/or a detection system (see Abstract; “Disclosed is a method for detecting cells having at least one anomaly in a cytological sample on the basis of at least one first digitised digitised-electron-microscopy image of the sample”,  Fig. 2-Fig. 4, para [0009-0011]; “starting from the first image, detect each element present in the sample, selected from at least one isolated cell or one cell group, by means of a colorimetric detection; filter each isolated cell and/or each cell group by means of the colorimetric detection; starting from each detected group of cells, individualize at least one cell with the nucleus thereof, by means of at least one segmentation method based on detection of the contours in the cell group”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Haddad et al. in order to count the total number of cells in the sample having at least one anomaly (see para [0009-0011]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Al-kofahi further teach further comprising identifying for each sub-portion of the plurality of sub-portions, either background or cell (see para [0046]; “More specifically, as shown in Eq. (1) below, l.sub.n, l.sub.c and l.sub.b respectively denote the nuclei, cells and background labels in a training dataset, and p.sub.n, p.sub.c and p.sub.n denote the predictions of the deep learning architecture for the nuclei, cells and background, respectively”).
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Al-kofahi further teach wherein using the segmentation system comprises: identifying one or more individual pixels in the digitized cytology image as belonging to a cell or background (see para [0045]; “A deep learning training model is generated using image patches of 160×160 pixels to predict 3 different labels including nuclei, cells and background labels”); classifying one or more cell regions, of a cell of interest (see para [0050]; “In step 703, each pixel of the patches is assigned a predicted label based on an applied training/prediction model. The label may be selected from a group of labels including but not limited to, nucleus, cell, and background labels”), containing the one or more individual pixels into at least one granular structure (see Fig. 6, Fig. 13-14 disclose granular structure); and outputting the cell sub-images tightly bounded around the cell of interest within the digitized cytology image (see para [0039]; “Thus, the image processing, segmenting, and/or enhancement techniques described herein may be carried out remotely from the imaging system, as on completely separate and independent workstations that access the image data, either raw, processed or partially processed and perform the steps and functions described herein to improve the image output or to provide additional types of outputs (e.g., raw data, intensity values, cell profiles” see also para [0063]; “As illustrated in an exemplary image 67 in FIG. 6, boundaries of cells and/or subcellular compartments are delineated. It is to be understood that while the boundaries of cells and/or subcellular compartments in the images are shown in black-and-white line drawings, in certain embodiments, the boundaries may be delineated in different colors to represent different cell contours”).
Regarding claim 4, the rejection of claim 2 is incorporated herein.
Al-kofahi further teach wherein identifying either background or cell comprises using a detection system to identify bounding regions for each of the cell sub-images (see para [0063]; As illustrated in an exemplary image 67 in FIG. 6, boundaries of cells and/or subcellular compartments are delineated. It is to be understood that while the boundaries of cells and/or subcellular compartments in the images are shown in black-and-white line drawings, in certain embodiments, the boundaries may be delineated in different colors to represent different cell contours”).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Al-kofahi further teach further comprising using the aggregated feature to train a machine learning classifier to predict necessary quantifications for a target task on a per-cell level (see para [0011]; “a model generated from training data comprising a plurality of training images of biological samples, the training images comprising regions identified as at least one of nuclei, cells and background” see also para [0089]; “A total of 108 images from the plates #1-5 of Table 2 were used to train the model/network, for example, a deep learning model. The 108 images of Experiment 3 were divided into 98 images as a training set and 10 images as a validation set. Then, the model/network was tested using 15 images from the plate #6 of Table 2 as a testing set. Since no semi-automated ground truth segmentation was available for the testing dataset, two-channel segmentations were generated and used as ground truth segmentations after a qualitative assessment by an expert. Applying the process as illustrated in Experiment 1 discussed in the earlier section, an overall cell-level segmentation quality score was determined to be about 0.84. Then, the image-level segmentation quality scores were determined by averaging the cell-level quality scores for each image, using the similarity metric as defined in the algorithm as illustrated in FIG. 11”).
Regarding claim 8, the rejection of claim 1 is incorporated herein.
Al-kofahi further teach wherein the target task comprises classifying a specimen category from the aggregated feature (see para [0050]; “In step 703, each pixel of the patches is assigned a predicted label based on an applied training/prediction model. The label may be selected from a group of labels including but not limited to, nucleus, cell, and background labels”).
Regarding claim 10, the scope of claim 1 is fully encompassed by the scope of claim, accordingly, the rejection analysis of claim1 is equally applicable here (see para [0011]; “The method includes: (a) providing a computer system having: a processor configured to execute instructions; and a memory or a storage device operatively coupled to the processor, wherein at least one of the memories and the storage device is configured to store”). 
Regarding claim 11, the rejection of claim 2 is equally applicable here.
Regarding claim 12, the rejection of claim 3 is equally applicable here.
Regarding claim 13, the rejection of claim 4 is equally applicable here.
Regarding claim 14, the rejection of claim 5 is equally applicable here.
Regarding claim 17, the rejection of claim 8 is equally applicable here.
Regarding claim 19, the scope of claim 1 is fully encompassed by the scope of claim, accordingly, the rejection analysis of claim1 is equally applicable here (see para [0041]; “the systems and methods disclosed herein may be executed by one or more computers or processor-based components under the control of one or more programs stored on computer readable medium, such as a non-transitory computer readable medium”). 
Regarding claim 20, the rejection of claim 2 is equally applicable here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Kofahi in view of Haddad et al. as applied in claims above, and further in view of Allen et al. (US 20200160032 A1).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Al-kofahi further teach, training deep learning aggregators that combine per-cell features through convolutional or recurrent mechanisms (see para [0043]; “The network architecture of the deep learning framework may be a convolutional neural network that uses a cascade of convolution and deconvolution layers to learn a hierarchy of image features (low-level to high-level) that can be used to predict image or pixel labels. Mxnet library and a U-net architecture may be used to compute pixel-level predictions for multiple classes or labels in the deep learning framework”). However, the combination of Al-kofahi and Haddad et al. does not teach as further claimed, but 
Allen et al. teach wherein determining the aggregated feature comprises computing statistics of per-cell classifications, estimating feature means or cluster centers (see para [0047]; “The results of these sub-models are then aggregated for all cells or tissue across the whole slide image using statistical summary measures (e.g. mean, standard deviation, skew). These statistical measures, as well as, in some embodiments, other additional data, can then be used in a second tier of machine learning analysis to predict a whole slide-level diagnosis, such as the presence or absence of a disease or disease type”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Allen et al. in order to verify the machine's clinical diagnosis, and/or make a final clinical diagnosis (see para [0070]).
Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Allen et al. in the combination further teach wherein the target task comprises ensuring the cytology sample contains enough material for a user to categorize the cytology sample (see para [0090]; “it can be important to ensure the information from the specimen is reduced into a form useful to the cytotechnologist or pathologist for diagnosis or validation of a diagnosis. The methods and systems described herein can produce visual outputs that are useful, accurate, and safe”).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Allen et al. in the combination further teach wherein the target task comprises predicting a probability of detecting a specific mutation within a cytology specimen (see para [0092]; “other techniques described herein can be used to monitor or predict the progression and rate of development of a disease, condition, or process. Prognostic outlooks that can be determined can include, without limitation, disease evolution (e.g., whether the condition will progress to a specific disease type) and timing of progression (e.g., disease progression rate, treatment duration expectancy, life expectancy, and the like). For example, in some embodiments, the systems, method, devices, and other techniques described herein can be used to predict the progression of various cancers. In some embodiments, whether a disease is terminal, and the duration of the disease or condition can be predicted”).
Regarding claim 15, the rejection of claim 6 is equally applicable here.
Regarding claim 16, the rejection of claim 7 is equally applicable here.
Regarding claim 18, the rejection of claim 9 is equally applicable here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668     


/VU LE/            Supervisory Patent Examiner, Art Unit 2668